Citation Nr: 0610041
Decision Date: 04/06/06	Archive Date: 06/16/06

DOCKET NO. 04-32 082                        DATE APR 06 2006

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada

THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel



INTRODUCTION

The veteran had active duty from July 1964 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). The veteran testified via videoconference at a Board hearing in January 2006.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the veteran if further action is required on his part.

REMAND

Current treatment records show that the veteran has been diagnosed with PTSD. Additionally, in documents received by the RO in February and July 2005, and at his January 2006 Board hearing, the veteran provided information regarding his alleged stressors. Unfortunately, the vast majority of the veteran's allegations are too vague to allow for verification. The Board notes, however, that the veteran does provide some detail for two alleged stressors which might allow for verification. The veteran states that the day his plane landed in Vietnam, on July 24, 1965, the Da Nang air strip came under attack. The veteran also states that in the "summer" of 1966, he was in a truck convoy on "route 1" and the driver of the first truck in the convoy was struck by sniper fire and killed.

With regard to the stressor of enemy fire on the veteran's unit, the Board is cognizant of the case of Pentecost v. Principi, 16 Vet. App. 124 (2002), wherein the United States Court of Appeals for Veterans Claims pointed out that corroboration of every detail of a stressor under such circumstances, such as the claimant's own personal involvement, is not necessary. See also Suozzi v. Brown, 10 Vet. App. 307 (1997).

- 2 



In view of the foregoing, the Board finds that the AMC/RO must provide a summary of the veteran's claimed in-service stressors relating to the incidents of being subjected to enemy weaponry fire and copies of the available service personnel records, showing service dates, duties, and units of assignment, to the U.S. Army and Joint Services Records Research Center (JSRRC) for the purpose of verifying the veteran's alleged in-service stressors. 38 C.F.R. § 3.159(c)(2) (2005); Pentecost, supra. Thereafter, if any of the alleged stressors are confirmed, the veteran should be afforded a VA psychiatric examination to determine if he currently meets the criteria for a diagnosis of PTSD and, if so, whether it is causally linked to the verified stressos(s) while on active duty in Vietnam. While the RO indicated in an August 2005 Supplemental Statement of the Case that the veteran does not have a current diagnosis of PTSD, there are treatment records dated in recent years that indicate otherwise. If a stressor is confirmed, the Board finds that there is a duty to provide a psychiatric examination. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

The Board further notes that, during the pendency of this appeal, on March 3,2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02
1506, which held that the VCAA notice requirements of38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate his claim for service connection, but he was not provided with notice of the type of evidence necessary to establish an effective date or a degree of disability for the disability on appeal. As these questions are involved in the present appeal, this case must be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran that an effective date for the award of benefits will be assigned as well as a degree of disability if service connection is awarded, and also includes an explanation as to the type of evidence that is needed to establish an effective date and the different degrees of disability.

- 3 



The Board also notes that the veteran and his representative have requested a transcript of the January 2006 Board hearing. See statement received by the Board in January 2006. As this appeal must be remanded for the development noted above, the RO should furnish the veteran and his representative with a copy of the transcript.
In view of the foregoing, the case is hereby REMANDED for the following actions:

1. The AMC/RO should send the veteran and his representative a copy of the transcript of the January 2006 Board hearing.

2. The AMC/RO should also send the veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish a disability rating and effective date for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006).

3. The AMC/RO should prepare a letter asking the U.S. Army and Joint Services Records Research Center (JSRRC) to provide any available information that might corroborate the veteran's alleged in-service stressors involving being subjected to enemy weaponry fire. JSRRC should be provided with a summary of these alleged stressors identified by the veteran in the documents received by VA in February and July 2005. Copies of the available service personnel records, showing service dates, duties, and units of assignment, should also be sent to JSRRC.

4. If, and only if, a claimed stressor is corroborated, the veteran should be afforded a VA PTSD examination.

- 4 



The claims file must be made available to the examiner for review and the examiner should be expressly informed of any verified stressor(s). After reviewing the claims file and examining the veteran, the psychiatrist should then clearly indicate whether or not the veteran meets the diagnostic criteria for PTSD and, if so, whether it is at least as likely as not (50 percent or greater probability) that it is causally linked to a verified stressor. The examiner must clearly identify the verified stressor or stressors upon which any diagnosis of PTSD is based.

5. After completion of the above and any additional development deemed necessary, the RO must readjudicate the claim for service connection for PTSD. If the benefit sought is not granted, the veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

- 5 



This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.11O0(b) (2005).

- 6 




